Citation Nr: 0208851	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-16 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 21, 
1993, for a grant of service connection for grand mal 
epilepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1976 
to January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  


FINDINGS OF FACT

1.  In February 1980, the appellant filed an original claim 
of entitlement to service connection for a seizure disorder.

2.  In a May 1980 rating action, the RO granted the 
appellant's claim for entitlement to service connection for 
arteriovenous malformation of the right parietal occipital 
area, with secondary seizure disorder and headaches, 
effective from February 1, 1980.

3.  In a November 1980 rating action, the RO severed service 
connection for the appellant's arteriovenous malformation of 
the right parietal occipital area, with secondary seizure 
disorder and headaches, on the basis that the May 1980 rating 
decision was clearly and unmistakable erroneous in granting 
service connection.  The appellant appealed that decision.  
In a May 1982 decision, the Board denied the appellant's 
claim for entitlement to restoration of service connection.  

4.  Following the Board's May 1982 decision, the appellant 
sought to reopen his claim for service connection for 
arteriovenous malformation of the right parietal occipital 
area, with secondary seizure disorder and headaches.  In a 
September 1989 confirmed rating decision, the RO denied the 
claim on the basis that the appellant had failed to submit 
new and material evidence.  On appeal, the Board affirmed the 
RO's denial of the claim in a July 1991 decision.  

5.  Following the Board's July 1991 decision, the appellant 
again sought to reopen his claim for service connection for 
arteriovenous malformation of the right parietal occipital 
area, with secondary seizure disorder and headaches.  In an 
August 1991 confirmed rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the appellant's claim.  A notice of disagreement with that 
decision was not received within one year.  

6.  The appellant filed to reopen his claim on September 21, 
1993.  Ultimately, service connection was granted for grand 
mal epilepsy, effective from September 21, 1993.  


CONCLUSIONS OF LAW

1.  The May 1982 Board decision denying entitlement to 
restoration of service connection for arteriovenous 
malformation of the right parietal occipital area, with 
secondary seizure disorder and headaches, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2001).  

2.  The July 1991 Board decision denying the appellant's 
application to reopen his claim of entitlement to service 
connection for arteriovenous malformation of the right 
parietal occipital area, with secondary seizure disorder and 
headaches, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2001). 

3.  The August 1991 RO rating decision denying the 
appellant's application to reopen his claim of entitlement to 
service connection for arteriovenous malformation of the 
right parietal occipital area, with secondary seizure 
disorder and headaches, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.302, 20.1103 
(2001). 

4.  The criteria for the assignment of an effective date 
prior to September 21, 1993, for the grant of service 
connection for grand mal epilepsy have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp.2002); 38 C.F.R. § 3.400 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1980, the appellant filed a claim for benefits.  
At that time, he stated that he had a seizure disorder which 
originated during his period of active service.  The 
appellant's service medical records were negative for a 
diagnosis of a seizure disorder, and there was no medical 
evidence showing that the appellant had a seizure disorder 
prior to service or that he was diagnosed as having 
arteriovenous malformation prior to service entry.  The 
service medical records reflect that in March 1979, the 
appellant complained of having a bad headache, dizziness, and 
weakness.  He reported a three to four-week history of 
migraine headaches.  According to the records, in October 
1979, the appellant sustained a laceration to the right 
forehead after falling from his bunk, at which time he 
reported having blurred vision and headaches.  

A VA Hospital Summary shows that in February 1980, 
approximately one month after the appellant's separation from 
active duty, he was hospitalized with the complaint of having 
had a grand mal seizure after drinking approximately six 
beers the night before.  Upon admission, the appellant's 
relative who had observed the seizure noted that the seizure 
had lasted approximately one minute, during which time the 
appellant experienced contractions of the extremities, 
frothing at the mouth, and eye rolling.  Findings from a 
computerized tomography (CT) suggested arteriovenous 
malformation, which was felt to be fairly superficial.  No 
diagnosis of epilepsy was then rendered.  Upon discharge, the 
appellant was diagnosed as having arteriovenous malformation 
of the right parietal occipital area and a seizure disorder 
secondary to the arteriovenous malformation.

Based on these findings, the RO, in a May 1980 rating action, 
granted the appellant's claim for entitlement to service 
connection for arteriovenous malformation of the right 
parietal occipital area, with secondary seizure disorder and 
headaches.  At that time, the RO assigned a 10 percent 
disability rating, effective from February 1, 1980.  However, 
in August 1980, the RO proposed to sever service connection 
for this condition on the basis that a seizure disorder 
required a confirmed diagnosis of epilepsy and that the 
arteriovenous malformation was considered a congenital defect 
in the absence of any medical evidence of direct trauma to 
the brain.  

In a November 1980 rating action, the RO severed service 
connection for arteriovenous malformation of the right 
parietal occipital area, with secondary seizure disorder and 
headaches, on the basis that the May 1980 rating decision was 
clearly and unmistakably erroneous in granting service 
connection.  In a May 1982 decision, the Board agreed and 
denied the appellant's claim for entitlement to restoration 
of service connection for arteriovenous malformation of the 
right parietal occipital area, with secondary seizure 
disorder and headaches.  It was the Board's determination 
that the appellant's arteriovenous malformation of the right 
parietal occipital area was a congenital disorder, and an 
injury in service such as to cause an additional disability 
had not been demonstrated by the evidence of record.  Thus, 
the Board concluded that the appellant's arteriovenous 
malformation of the right parietal occipital area, with 
secondary seizure disorder and headaches, was not incurred in 
or aggravated by service, and that the initial grant of 
service connection was clearly and unmistakably erroneous.  

In November 1983, the appellant underwent a right parietal 
occipital craniectomy and removal of arteriovenous 
malformation to treat his seizure disorder at the VA Medical 
Center (VAMC) in Charleston, South Carolina.  Although the 
appellant later sought to reopen his claim for service 
connection, the RO denied the claim in a September 1989 
rating decision on the basis that the appellant had failed to 
submit new and material evidence.  On appeal, the Board 
affirmed the RO's denial of the claim in a July 1991 
decision.  

Following the Board's July 1991 decision, the appellant again 
sought to reopen his claim for service connection for 
arteriovenous malformation of the right parietal occipital 
area, with secondary seizure disorder and headaches.  In an 
August 1991 rating decision, the RO determined that new and 
material had not been submitted to reopen the appellant's 
claim.  

On September 21, 1993, the RO received correspondence from 
the appellant requesting that his claim for service 
connection for arteriovenous malformation of the right 
parietal occipital area, with secondary seizure disorder and 
headaches, be reopened.  In support of his claim, he 
submitted a private medical record from Dennis M. 
Gettelfinger, M.D., dated in August 1993.  According to the 
medical record, it was Dr. Gettelfinger's opinion that the 
appellant had epileptic seizures and that his diagnosis was 
epilepsy.  Based on this evidence, the RO reopened the 
appellant's claim in a September 1993 confirmed rating 
action, but denied service connection for a seizure disorder 
due to an arteriovenous malformation on the basis that the 
evidence did not show that arteriovenous malformation was 
incurred in or aggravated by service.  The appellant filed an 
appeal.  

In a May 1998 decision, the Board remanded the appellant's 
claim.  In the remand, the Board instructed the RO to 
schedule the appellant for a medical examination to be 
conducted by an appropriate specialist to determine the 
etiology of the appellant's seizure disorder.  The Board 
specifically requested that the examiner address the 
following medical questions:  whether it was at least as 
likely as not that (1) the appellant suffered from a 
congenital or developmental arteriovenous malformation; and 
(2) if so, whether the condition was aggravated in service 
due to the development of a superimposed disease or injury 
(specifically, the October 1979 fall); and (3), if so, 
whether such aggravation resulted in a secondary seizure 
disorder (that had recently been diagnosed as epilepsy).  In 
addition, the Board requested that, regardless of the 
responses to the foregoing questions, that the examiner 
should offer an opinion as to whether it was at least as 
likely as not that the seizure disorder diagnosed one month 
after the veteran's discharge from service was a 
manifestation of the appellant's current epilepsy.

In compliance with the Board's instructions, the appellant 
was afforded a VA examination in July 1998.  At that time, he 
provided a history of having sustained trauma to his head as 
a result of falling from the top bunk of a bed in 1979 while 
on leave during service.  He stated that, as a result, he 
suffered a laceration to his head.  The appellant reported 
that he was treated in the emergency room of a private 
hospital, and that he sought further treatment upon his 
return to the Shaw Air Force Base (Shaw AFB).  He stated that 
subsequent to his discharge in 1980, he was hospitalized for 
treatment of an epileptic seizure, and that he was diagnosed 
as having a cerebral arteriovenous malformation on the right 
side of his brain.  According to the appellant, he 
subsequently underwent surgery to treat his seizure disorder 
at a VA hospital in Charleston, South Carolina in 1982.  
However, the appellant reported that despite the surgery, he 
continued to experience two different kinds of seizures.  He 
indicated that one type of seizure "seem[ed] to start with a 
flashing light in the left visual field and dance[d] around 
in all areas of vision."  The appellant described the other 
type of seizure as a grand mal seizure, and was unable to 
provide any further details.  In addition, the examiner 
commented that the appellant apparently had the minor events 
on a near daily basis, and had a major seizure less 
frequently.

The examiner addressed each of the Board's questions in the 
order posed.  With regard to the first inquiry, the physician 
stated that the appellant suffered from an arteriovenous 
malformation, which the examiner explained was, by 
definition, a congenital condition.  The physician reported 
that approximately 40 percent of people with that condition 
would develop seizures.  He added that it was rare, but not 
impossible, that a head injury would aggravate an 
arteriovenous malformation, but that, most probably, it would 
result in a hemorrhage rather than causing the malformation 
to change in character in any substantial way.  The physician 
indicated that there was no evidence that the appellant 
experienced an intracerebral or intracranial hemorrhage 
following the 1979 fall.

With respect to the next two inquires, concerning whether the 
arteriovenous malformation was aggravated in service by 
superimposed disease or injury, and whether aggravation 
resulted in a secondary seizure disorder, the examiner 
explained that any response would be speculative because 
there was no available test or circumstance that could 
confirm or deny that his arteriovenous malformation was 
aggravated by the trauma sustained in the 1979 fall.  
According to the physician, "[o]ne may believe that may be 
the case, but there [was] no way to prove it."

As to the final inquiry, the physician responded that the 
appellant's current epilepsy was the same disorder that he 
was treated for one month subsequent to his discharge from 
service.  He explained that he arrived at this conclusion 
after considering the appellant's complaints and his medical 
history since 1980.

In a January 1999 decision, the Board concluded that new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for a seizure disorder had been 
submitted, and that resolving reasonable doubt in the 
appellant's favor, epilepsy was incurred in service.  At that 
time, the Board determined that although the record, as a 
whole, raised a question as to the relationship, if any, 
between the appellant's congenital arteriovenous malformation 
and his seizure disorder, the record contained an 
uncontroverted medical opinion that the epilepsy from which 
the appellant currently suffered was the same seizure 
disorder manifested within the first post-discharge month.  

As per the Board's January 1999 decision, in an April 1999 
rating action, the RO granted the appellant's claim for 
entitlement to service connection for grand mal epilepsy.  At 
that time, the RO assigned a 40 percent rating under 
Diagnostic Code 8910, effective from September 21, 1993, for 
the appellant's service-connected grand mal epilepsy.  The 
appellant subsequently filed a timely appeal with respect to 
the assigned effective date.  

In March 2002, a hearing was conducted in Washington, D.C., 
before the undersigned Board member.  At that time, the 
appellant testified that although he was not diagnosed with a 
seizure disorder during service, he felt that he had some 
symptoms of a seizure disorder while he was in the military.  
(Transcript (T.) at page (pg.) 6).  In addition, the 
appellant stated that during service, he fell from his bunk 
and struck his head on the end of a coffee table.  (T. at 
pages (pgs.) 7 & 8).  The appellant indicated that he 
subsequently received stitches.  (T. at pg. 9).  He noted 
that he then developed chronic headaches and that within a 
month after his discharge, was diagnosed with seizures and 
underwent a surgical procedure for an arteriovenous 
malformation.  (T. at pgs. 9 & 11).  The appellant testified 
that following his surgery, his seizure activity did not stop 
and continued to the present.  (T. at pg. 23).  The appellant 
stated that he had been originally granted service connection 
for a seizure disorder in 1980, but that the RO later severed 
service connection.  (T. at pg. 3).  

II.  Analysis

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2001).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R.§§ 3.303, 3.307, 3.309; Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  For certain 
chronic diseases, such as epilepsy, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service, one year for epilepsy.  The presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The date of entitlement to an award of service connection is 
the day following separation from active service if the claim 
is received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§3.400(r).

In the instant case, the appellant is seeking an effective 
date earlier than September 21, 1993, for the grant of 
service connection for grand mal epilepsy.  In particular, 
the appellant contends that because he has a medical history 
of a seizure disorder since service and/or within one month 
following his discharge from the military, and in light of 
the fact that he had originally filed a claim for service 
connection for a seizure disorder in February 1980, service 
connection for grand mal epilepsy should therefore be 
effective from February 1980.  

The evidence of record does show that the appellant filed his 
original claim of entitlement to service connection for a 
seizure disorder in February 1980.  In addition, in a May 
1980 rating action, the RO granted that appellant's claim and 
assigned a 10 percent disabling rating for his service-
connected arteriovenous malformation of the right parietal 
occipital area, with secondary seizure disorder and 
headaches, effective from February 1, 1980.  However, in 
August 1980, the RO proposed to sever service connection for 
this condition on the basis that a seizure disorder required 
a confirmed diagnosis of epilepsy and that the arteriovenous 
malformation was considered a congenital defect in the 
absence of any medical evidence of direct trauma to the 
brain.  Subsequently, in a November 1980 rating action, the 
RO severed service connection on the basis that the May 1980 
rating decision was clearly and unmistakably erroneous in 
granting service connection.  Moreover, in a May 1982 
decision, the Board agreed and denied the appellant's claim 
for entitlement to restoration of service connection for 
arteriovenous malformation of the right parietal occipital 
area, with secondary seizure disorder and headaches.  The May 
1982 denial by the Board was a final disallowance of the 
appellant's claim.  See 38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2001); see also 38 C.F.R. § 20.1104 
(2001), (when a determination of the agency of original 
jurisdiction is affirmed by the Board, such determination is 
subsumed by the final appellate decision).  

Following the May 1982 Board decision, the appellant filed an 
application to reopen his claim for service connection for 
arteriovenous malformation of the right parietal occipital 
area, with secondary seizure disorder and headaches.  In a 
September 1989 confirmed rating action, the RO denied the 
appellant's claim on the basis that the appellant had failed 
to submit new and material evidence.  On appeal, the Board 
affirmed the RO's denial of the claim in a July 1991 
decision.  The July 1991 denial by the Board was a final 
disallowance of the appellant's claim.  See 38 U.S.C.A. 
§ 7104(b) (West 1991)

Following the Board's July 1991 decision, the appellant again 
sought to reopen his claim for service connection for 
arteriovenous malformation of the right parietal occipital 
area, with secondary seizure disorder and headaches.  In an 
August 1991 confirmed rating decision, the RO determined that 
new and material had not been submitted to reopen the 
appellant's claim.  He did not appeal this determination and 
the unappealed RO decision became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001). 

On September 21, 1993, the RO received the appellant's 
application to reopen his claim for service connection for 
arteriovenous malformation of the right parietal occipital 
area, with secondary seizure disorder and headaches, based 
upon the submission of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  
Based upon the new evidence, the RO reopened the appellant's 
claim in a September 1993 confirmed rating action, but denied 
service connection for a seizure disorder due to an 
arteriovenous malformation on the basis that the evidence did 
not show that arteriovenous malformation was incurred in or 
aggravated by service.  The appellant subsequently filed a 
timely appeal and the claim was remanded by the Board in a 
May 1998 decision.  Following the requested development, in a 
January 1999 decision, the Board concluded that new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for a seizure disorder had been 
submitted, and that resolving reasonable doubt in the 
appellant's favor, epilepsy was incurred in service.  Thus, 
in an April 1999 rating action, the RO granted the 
appellant's claim for entitlement to service connection for 
grand mal epilepsy, effective from September 21, 1993, the 
date of the successfully reopened claim.  See 38 C.F.R. 
§ 3.400 (r)and (q) (2001), discussed above.  

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993).  In this regard, the Board 
notes that the most recent final denial of the appellant's 
claim was in an August 1991 rating decision when the RO 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim for entitlement to 
service connection for arteriovenous malformation of the 
right parietal occipital area, with secondary seizure 
disorder and headaches.  Consequently, any subsequent 
assignment of an effective date for a grant of service 
connection must be determined on the basis of the date of 
receipt of a new claim or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(q)(1)(ii).  In this 
case, the date of the appellant's successful application to 
reopen his claim of entitlement to service connection for a 
seizure disorder was September 21, 1993.  

The Board wishes to make it clear that the assignment of an 
effective under the circumstances presented in this case is 
governed by 38 C.F.R. § 3.400(q).  This is because the grant 
of service connection in this case occurred after the 
appellant had presented new and material evidence.  To the 
extent that the appellant contends that he had originally 
filed a claim for a seizure disorder in February 1980, and 
that as such, his subsequent grant for service connection for 
grand mal epilepsy should therefore be effective from 
February 1980, the Board notes that although his claim was 
granted in a May 1980 rating action, service connection was 
later severed in a November 1980 rating action.  In addition, 
the Board, in a May 1982 decision, denied the appellant's 
claim for entitlement to restoration of service connection 
for arteriovenous malformation of the right parietal 
occipital area, with secondary seizure disorder and 
headaches.  Thus, in regard to the appellant's initial claim, 
although service connection was initially granted, it was 
later severed.  Therefore, the appellant's initial claim, as 
well as several subsequent attempts to reopen were 
disallowed.  The prior final disallowances stand as an 
impediment to the award of an earlier effective date.  
38 C.F.R. § 3.400(q),(r).  

The appellant appears to rely on his contention that he had 
symptoms of a seizure disorder during service and that he 
suffered an epileptic seizure within one month of his 
discharge from the military.  This may be true, but as 
indicated above, the regulation specifies that, following a 
prior final denial, the effective date for the award of 
service connection can be no earlier than the date of the 
claim to reopen.  Id.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims--formal or informal-
-for benefits.  In particular, VA is required to identify and 
act on informal claims for benefits.  See 38 U.S.C. § 
5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) 
(2001); see also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2001).

In this case, there appears to have been no communication 
from the appellant to VA which can be interpreted as an 
application to reopen his claim for service connection for a 
seizure disorder after the August 1991 confirmed rating 
action, but before the September 21, 1993 claim to reopen.  
The appellant has not pointed to any such communication, and 
the Board can find none in the record.

Under the applicable regulations discussed above, September 
21, 1993, the date of receipt of the appellant's successful 
application to reopen the claim of service connection for a 
seizure disorder, is the properly assigned effective date for 
the service connection award.  An effective date prior to 
that date is denied.  



III.  Additional Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs  with 
respect to notice and the duty to assist.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate an individual's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, there 
is no indication that there are additional documents that 
have not been obtained and would be pertinent to the present 
claim.  The appellant has been afforded the opportunity to 
present evidence and argument in support of the claim, 
including at a hearing in Washington, D.C., before the 
undersigned Board member.  The Board also concludes that the 
discussions in the rating decisions, the statement of the 
case, the supplemental statements of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have in effect informed him of the information 
and evidence that would be needed to substantiate his claim.  
See 38 U.S.C.A. § 5103.   

The RO has made all reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.  Given that the claim for an earlier effective date is 
based on the evidence already of record showing when the 
claim to reopen was filed, no reasonable possibility exists 
that any other assistance would aid in substantiating the 
claim and the RO has met its duty to assist the appellant.  
38 U.S.C.A. § 5103A (West Supp. 2002).  No further 
development is required in order to comply with VA's duty to 
assist.


ORDER

An effective date prior to September 21, 1993, for the award 
of service connection for grand mal epilepsy is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

